DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
None filed.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (MPEP § 2163.03).  The claimed “first liner” is actually the disclosed “third liner” element (601) since it is the first layer annealed to transform from a material into a different material (par. 22, 61-63 and 67-69; the anneal removes some or all of the nitrogen from the initial material; e.g. transforms SiON to SiO2).  The claimed “second liner” is actually the disclosed “capping 2).  However, the disclosed first liner (401) actually lines the recess between the first and second semiconductor fins.  The claimed “first liner” [disclosed third liner (601)] does not line the recess, but rather is conformally formed on the disclosed second liner (501), which is conformally formed on disclosed first liner (401).  And the claimed “second liner” [disclosed capping layer (801)] does not line the recess either, but is rather is conformally formed on the disclosed fourth liner (701), which is conformally formed on the claimed “first liner” [disclosed third liner (601)].  There is no disclosure of only depositing a first liner to line the recess; annealing the first liner to transform the material; depositing a second liner to line the recess [it is noted that the claim already recites that the recess is already lined by the first liner]; and annealing the second liner to transform the material.  The applicant is not in possession of the entirety of the broad generic scope as claimed without all of the disclosed liners and deposition steps particularly with respect to the processing conditions and the out diffusion of nitrogen and/or carbon from the annealing steps with respect to the other disclosed liners.  Claims 2-7 include the limitations of claim 1.



	 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
	Regarding claim 1, the claimed “first liner” is actually the disclosed “third liner” element (601) since it is the first layer annealed to transform from a material into a different material (par. 22, 61-63 and 67-69; the anneal removes some or all of the nitrogen from the initial material; e.g. transforms SiON to SiO2).  The claimed “second liner” is actually the disclosed “capping layer” element (801) since it is the second layer annealed to transform from a third material into a fourth material (par. 76 and 96-100; the anneal removes some or all of the nitrogen and carbon from the initial material; e.g. transforms SiOCN to SiO2).  However, the disclosed first liner (401) actually lines the recess between the first and second semiconductor fins.  The claimed “first liner” [disclosed third liner (601)] does not line the recess, but rather is conformally formed on the disclosed second liner (501), which is conformally formed on disclosed first liner (401).  And the claimed “second liner” [disclosed capping layer (801)] does not line the recess either, but is rather is conformally formed on the disclosed fourth liner (701), .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. Patent Application Publication 2017/0033199).
As insofar as Claim 1 is definite, Wu teaches a method of manufacturing a semiconductor device, the method comprising: forming a recess (204) between a first 
As insofar as Claim 2 is definite, Wu further teaches wherein the first material comprises silicon oxynitride and the second material comprises silicon dioxide (par. 13, 22, 37 and 46).
As insofar as Claim 3 is definite, Wu further teaches wherein the third material comprises silicon oxycarbonitride and the fourth material comprises silicon dioxide (par. 15, 24, 40 and 46).

Allowable Subject Matter
Claims 8-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of the third liner comprising nitrogen at a percentage of less than about 10%; the capping layer comprising carbon at a percentage of less than 
Regarding Claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of the third material have nitrogen at a percentage of less than about 10%; the capping material comprising carbon at a percentage of less than about 10%; wherein the first isolation region has a top surface closer to the semiconductor substrate than the first semiconductor fin; and a second isolation region adjacent to the first semiconductor fin, and a dielectric fin extending into at least the second dielectric cap, a portion of the dielectric fin being planar with the first semiconductor fin, wherein there is no dielectric fin extending into the first isolation region in combination with all of the limitations of Claim 14.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896